Order unanimously reversed, without costs, motion denied; cross motion granted and complaint dismissed. Memorandum: This case has virtually the same history as Miner v Merrell Co. (52 AD2d 1080). On October 28,1971 we affirmed an order which granted defendants’ motion for a protective order (37 AD2d 923). Despite that determination, plaintiff permitted the case to remain dormant on the general docket for four more years before moving to restore it for trial. The courts cannot tolerate such indifference to the need for expeditious prosecution of actions (see Miner v Merrell Co., supra). (Appeal from order of Erie Supreme Court —restore case to calendar.) Present—Moule, J. P., Mahoney, Dillon, Goldman and Witmer, JJ.